                Case 2:19-cr-00028-RSL Document 10 Filed 06/16/20 Page 1 of 2




 1
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                                Case No. CR19-28RSL

10                           Plaintiff,                        ORDER DENYING MOTION
11                      v.                                     TO MODIFY SUPERVISED
                                                               RELEASE CONDITIONS
12    JASON MARC MORGANSTERN,
13                           Defendant.
14
15         This matter comes before the Court on defendant’s “Motion to Modify Supervised
16 Release Conditions.” Dkt. #7. 1 Having reviewed defendant’s motion, the government’s
17 response, and the record contained herein, the Court finds as follows:
18         While the Court commends defendant for his success throughout his first year of
19 supervision, it acknowledges that his requested modifications may endanger that success.
20 Accordingly, at this time, defendant’s motion to modify supervised release conditions (Dkt. #7)
21 is DENIED. The Court leaves open the possibility of revisiting defendant’s computer use
22 restrictions in the future.
23         IT IS SO ORDERED.
24         //
25         //
26
27         1
             The Court finds compelling reasons justify sealing defendant’s motion. Accordingly,
28 defendant’s “Motion to Seal Defendant’s Motion to Modify Supervised Release Conditions” (see Dkts.
   #6, #9) is GRANTED.
     ORDER DENYING MOTION TO MODIFY SUPERVISED RELEASE CONDITIONS - 1
            Case 2:19-cr-00028-RSL Document 10 Filed 06/16/20 Page 2 of 2




 1        DATED this 16th day of June, 2020.
 2
 3                                             A
                                               Robert S. Lasnik
 4                                             United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DENYING MOTION TO MODIFY SUPERVISED RELEASE CONDITIONS - 2
